Citation Nr: 1600903	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-30 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial compensable rating for service-connected hepatitis C.  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The Veteran served on active duty from June 1993 to June 1997.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for hepatitis C and assigned an initial zero percent disability rating, effective May 4, 2007, the date of receipt of his claim. 

The Board notes that the Veteran was previously represented in this appeal by David L. Huffman, Esq.  In September 2014, however, the Veteran appointed Jonathan Bruce, Esq. as his representative.  In February 2015, Mr. Bruce withdrew his representation for good cause.  The Veteran is currently represented in his appeal by the Disabled American Veterans (DAV).  

In August 2015, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  He was accompanied at the hearing by his DAV representative.  

In the decision below, the Board has assigned an initial 10 percent rating for hepatitis C based on the evidence currently available.  Additional evidentiary development is required prior to a determination of the Veteran's entitlement to an initial rating in excess of 10 percent for hepatitis C.  Thus, the issue of entitlement to an initial rating in excess of 10 percent for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The available evidence is sufficient to establish that since the award of service connection, the Veteran's hepatitis C has been productive of at least intermittent fatigue, malaise, arthralgia, as well as gastrointestinal symptoms such as nausea and right upper quadrant pain.  


CONCLUSION OF LAW

Based on the available evidence, the criteria for at least an initial 10 percent rating for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below and the remand, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Background

In pertinent part, VA clinical records show that in July 2006, the Veteran underwent routine lab work which revealed elevated liver enzymes.  A subsequent hepatitis serology was performed and was positive for hepatitis C.  A six month course of interferon was initiated.  

On follow-up in September 2006, the Veteran reported increased fatigue as well as occasional sharp, self-limiting pain in his right upper quadrant.  In December 2006, he reported some tiredness and lack of motivation.  In April 2007, the Veteran reported feeling very tired and achy.  In May 2007, he again reported feeling very tired and stated that he had lost 7 pounds.  At follow-up appointments between November 2007 and May 2009, the Veteran reported that he was doing well, with no nausea, abdominal pain, or weight loss.  

The Veteran underwent VA medical examination in August 2009.  He reported that he had been diagnosed as having hepatitis C in 2006 and thereafter underwent six months of treatment with interferon.  He had remained stable since that time.  The Veteran denied having had any incapacitating episodes in the last month.  The examiner indicated that no extrahepatic manifestations were present.  

The Veteran again underwent VA medical examination in July 2010.  In reviewing the record, the examiner noted that the Veteran had been diagnosed as having genotype 6 hepatitis C in July 2006, after significantly elevated liver function tests were detected at a routine primary care appointment.  He thereafter underwent six months of interferon treatment, during which he suffered from depression and became withdrawn and socially isolated.  Since completing the interferon treatment, this had largely resolved, although the Veteran continued to experience periods of frustration and personality changes.  With respect to additional symptoms, the examiner indicated that the Veteran did not currently exhibit symptoms of fatigue, malaise, nausea, vomiting, anorexia, or weight loss.  He did experience intermittent right upper quadrant pain.  Examination showed abdominal tenderness in the right upper quadrant.  There were no other signs of liver disease.  He had lost no time from work due to his disability.  The diagnosis was hepatitis C, acute episode resolved with interferon treatment.  The examiner explained that the Veteran was a chronic carrier and needed lifelong yearly testing.  At present, the Veteran's hepatitis C had no significant effect on his usual occupation or activities of daily living.  

At a January 2012 VA mental health examination, the Veteran reported that he had developed anger, easy frustration, anxiety, depression, and become withdrawn from others since his hepatitis C diagnosis.  He also reported that he had felt tired frequently and had had a poor appetite since his diagnosis.  

At his August 2015 Board hearing, the Veteran testified that his current symptoms included decreased appetite, as well as gastrointestinal issues such as right upper quadrant pain, nausea, and chronic diarrhea.  He indicated that he followed a restricted diet to control his symptoms.  He also testified that he had had weekly episodes of fatigue which required him to rest and take a break from his duties as a pastor.  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Hepatitis C is evaluated pursuant to the rating criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under those criteria, a 0 percent rating is assigned for nonsymptomatic hepatitis C.  A 10 percent rating is assigned for hepatitis C manifested by intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past 12 month period.   

A 20 percent rating is assigned for hepatitis C manifested by daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication; or incapacitating episodes of at least two weeks but less than four weeks in the last 12 months.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  A rating of 40 percent is assigned where there is serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection:  daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A rating of 60 percent is assigned where there is serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection:  daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A rating of 100 percent is assigned where there is serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection:  near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes.  Id. at Note (1).  An "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at Note (2).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.   38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Applying the facts in this case to the legal criteria set forth above, the Board finds that the evidence currently available supports the assignment of at least a 10 percent initial rating for the Veteran's service-connected hepatitis C.  

As set forth above, the VA clinical records, examination reports, and the Veteran's credible hearing testimony all indicate that since the award of service connection, the Veteran's hepatitis C has been productive of at least intermittent fatigue and malaise, as well as gastrointestinal symptoms such as nausea, diarrhea and right upper quadrant pain.  

The Board notes that at his August 2015 Board hearing, the Veteran credibly testified that his hepatitis C had increased in severity since his initial diagnosis.  Thus, additional evidentiary development is needed in order to establish whether he is entitled to an initial rating in excess of 10 percent for any period of the claim.  

At this juncture, however, the Board finds that there is sufficient evidence to establish that the Veteran's hepatitis C has been more than nonsymptomatic.  Resolving all reasonable doubt in favor of the Veteran, therefore, the Board finds that his disability more nearly approximates the criteria for an initial 10 percent rating at this juncture. 


ORDER

An initial 10 percent rating for hepatitis C is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

For multiple reasons, additional evidentiary development is necessary prior to further consideration of the Veteran's entitlement to an initial rating in excess of 10 percent for hepatitis C.  

First, the record on appeal is incomplete.  As set forth above, the available record shows that the Veteran was diagnosed as having hepatitis C in July 2006, after significantly elevated liver function tests were detected at a routine VA primary care appointment.  Since that that time, the Veteran has continued to receive medical care from VA, including at the Clarksburg and Birmingham VA Medical Centers.  In the September 2012 Statement of the Case, the RO indicated that an electronic review of VA clinical records for the period from July 2001 to September 2012 had been conducted.  Unfortunately, however, the RO failed to associate these records with the claims file for the Board's review on appeal.  

In addition, the Board notes that at his August 2015 Board hearing, the Veteran testified that he continued to seek regular VA medical care for hepatitis C, including at the Birmingham VAMC and the Gadsden Community Based Outpatient Clinic, and that he was scheduled to undergo a liver CT scan the following day.  These records are highly relevant to the claim and must be obtained.  

Finally, the Board notes that the Veteran was last examined for VA compensation purposes in July 2010.  At his August 2015 hearing, the Veteran testified that he experienced symptoms which include fatigue, diarrhea, weight fluctuations, and periods of incapacitation.  He indicated that his symptoms had worsened since he was last examined by VA.  In view of the Veteran's contentions, and in light of the findings recorded at the last VA medical examination in July 2010, the Board finds that a more recent VA medical examination is necessary.  Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure that complete clinical records pertaining to the Veteran from the Clarksburg VAMC, the Birmingham VAMC, and the Gadsden Community Based Outpatient Clinic for the period from July 2006 to the present are secured and associated with the record.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, afford the Veteran a VA examination for the purpose of identifying the severity of his service-connected hepatitis C.  Access to the Veteran's electronic VA claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner is requested to delineate all symptomatology associated with the Veteran's hepatitis C, to include any fatigue, malaise, anorexia, nausea, vomiting, arthralgia, upper quadrant pain, weight loss, hepatomegaly, or incapacitating episodes.  The examiner should also comment on the severity and duration of any associated symptom identified on examination.  Finally, the examiner should indicate whether the Veteran's hepatitis C requires continuous medication or dietary restriction.  An explanation for all medical opinions must be provided.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
After conducting any additional development deemed necessary, reconsider the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


